Citation Nr: 1203621	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a miscarriage due to radiation therapy.

2.  Entitlement to an increased amount payable for special monthly compensation.  

3.  Entitlement to an effective date earlier than February 25, 2005, for the assignment of a 10 percent rating for the Veteran's service-connected cervical cancer, with residuals of urinary dysfunction. 

4.  Entitlement to an increased rating for the Veteran's service-connected cervical cancer, with residuals of urinary dysfunction, rated as 10 percent disabling prior to October 27, 2008, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1994 to June 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

Following additional development, the RO issue a March 2009 rating decision wherein it increased the rating for the Veteran's service-connected cervical cancer with residuals of urinary dysfunction to 20 percent, effective from October 27, 2008.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn her claim on this issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at an August 2011 Central Office Board hearing in Washington, D.C. before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The Board notes that during her August 2011 hearing before a Veterans Law Judge the Veteran asserted that she had filed for entitlement to service connection for a psychiatric disorder that had not yet been adjudicated.  On review, the Board notes that the Agency of Original Jurisdiction (AOJ) appears to have adjudicated that claim as part of the Veteran's claim for special monthly compensation.  It is unclear whether this issue has properly been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

The issue of entitlement to an increased for the Veteran's service-connected cervical cancer, with residuals of urinary dysfunction, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2011 the Veteran indicated that she wished to withdraw her appeal concerning entitlement to service connection for a miscarriage due to radiation therapy and entitlement to an increased amount payable for special monthly compensation.  

2.  The Veteran's claim of entitlement to an increased rating for her service-connected cervical cancer with residuals of urinary dysfunction was first received on February 25, 2005, and the Veteran submitted no additional formal or informal claim prior to that date.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to service connection for a miscarriage due to radiation therapy and entitlement to an increased amount payable for special monthly compensation.  

2.  The criteria for entitlement to an effective date prior to February 25, 2005, for the assignment of a 10 percent rating for the Veteran's service-connected cervical cancer with residuals of urinary dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The RO sent the Veteran VCAA notice regarding effective dates in March 2006. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of her appeal.  

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement submitted in August 2011, the Veteran withdrew from consideration the issues of entitlement to service connection for a miscarriage due to radiation therapy and entitlement to an increased amount payable for special monthly compensation.  As the Veteran has withdrawn her appeal as to the stated issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issue, and they are dismissed without prejudice.

Earlier Effective Date

The Veteran has claimed entitlement to an effective date earlier than February 25, 2005, for the grant of entitlement to a rating of 10 percent for the Veteran's service-connected cervical cancer, with residuals of urinary dysfunction.

In a claim for an increased evaluation, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98 (1998). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 
	
A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1).  Evidence received from a private physician or layperson will also be accepted as a claim when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2). 

The Veteran was first granted entitlement to service connection for cervical cancer in December 2004 rating decision.  That rating decision assigned a 100 percent rating effective from October 12, 2001, and a noncompensable rating effective from April 30, 2002.  In February 2005 the Veteran claimed entitlement to a compensable rating for residuals of that condition.  A September 2006 rating decision granted entitlement to a rating of 10 percent, effective from February 25, 2005, the date of the Veteran's increased rating claim.  The Veteran submitted a Notice of Disagreement (NOD) in August 2007, disputing the effective date of that assignment.  The RO issued a Statement of the Case (SOC) in March 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2009.  

After a thorough review of the record, the Board finds that there was no communication or documents submitted by the Veteran prior to February 25, 2005, that could be construed as an informal claim.  In particular, that claim is the first time in the record that urinary dysfunction of any type is mentioned.  There is no indication of an attempt by the Veteran to obtain an increased evaluation for her cervical cancer residuals prior to February 25, 2005, nor is there any correspondence of record during that time that can reasonably be interpreted to raise an increased rating claim.  See 38 C.F.R. § 3.157(b)(1).

The Board has considered whether an effective date earlier than February 25, 2005, may be granted for the assignment of a 10 percent rating for the Veteran's service-connected cervical cancer residuals.  However, on review the Board cannot find any basis to support the assignment of an earlier effective date.


ORDER

The appeal on the issue of entitlement to service connection for a miscarriage due to radiation therapy is dismissed.

The appeal on the issue of entitlement to an increased amount payable for special monthly compensation is dismissed.

Entitlement to an effective date earlier than February 25, 2005, for the assignment of a 10 percent rating for the Veteran's service-connected cervical cancer, with residuals of urinary dysfunction, is denied.

REMAND

The Veteran has also claimed entitlement to an increased rating for her service-connected cervical cancer with residuals of urinary dysfunction.  The Board finds that additional development is necessary with respect to this claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran has argued that the 10 percent rating assigned for Veteran's service-connected cervical cancer, with residuals of urinary dysfunction, prior to October 27, 2008, and as 20 percent disabling thereafter do not accurately reflect that condition's severity.  The Board notes that the Veteran's most recent VA examination was conducted in October 2008.  During her August 2011 hearing before a Veterans Law Judge the Veteran reported having to urinate every one to two hours, having to change absorbent material three to four times a day and having incomplete voiding.   Finally, the Board notes that updated VA treatment records that might support or contradict the Veteran's assertions have not been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has indicated that her cervical cancer with residuals of urinary dysfunction results in significant limitations not indicated by the Veteran's earlier examination, and because there appears to be a significant possibility of a worsening of that condition, the Board finds that a new examination is necessary to reach a decision on the Veteran's claim. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on her part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records from the San Antonio VA Medical Center from after December 2004, as well as take any appropriate action to obtain treatment records from any other providers who may have evaluated the Veteran's service-connected cervical cancer and its residuals.  If the Veteran indicates that she has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of her service-connected cervical cancer with residuals of urinary dysfunction.  The examiner is requested to review the claims file, and following this review and examination, the examiner should report complaints and clinical findings pertaining to both conditions in detail.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's cervical cancer residuals.  In addition, the examiner should note in detail the extent of the Veteran's urinary dysfunction, noting any urinary frequency, urinary leakage or obstructed voiding.  A clear rationale for all opinions would be helpful and a discussion of the facts and principles involved would be of consideration assistance to the Board.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


